Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fails to disclose a heat machine for realizing a heat cycle, the heat machine operating with a thermal fluid and configured to function with a combined heat cycle using hot air machine comprising: a drive unit comprising: a casing delimiting therein an annular chamber and having dimensioned inlet or discharge openings in fluid communication with conduits external to the annular chamber, wherein each inlet or discharge opening is angularly spaced from the adjacent inlet and discharge openings so as to define an expansion/compression path for a working fluid in the annular chamber; a first rotor and a second rotor rotatably installed in said casing; wherein each one of the two rotors has three pistons that are slidable in the annular chamber; wherein the pistons of one of the rotors are angularly alternated with the pistons of the other rotor; wherein angularly adjacent pistons delimit six variable-volume chambers; 4 sections being connected with other elements including a compensation tank, the regenerator, and burner as claimed.  The closest reference is the primary reference from the previous rejection, WO 2015/114602, that discloses all the claimed subject matter (note the 102 rejection in the previous Office Action), but does not disclose (note the underlined limitations) a heat machine for realizing a heat cycle operating with a thermal fluid and configured to function with a combined heat cycle using hot air and aqueous vapor, featuring unidirectional continuous motion of the thermal fluid, wherein the heat machine includes, inter alia, a drive unit, a compensation is suctioned into the chamber;” a second section; a third section; and a fourth section in fluid communication with the regenerator through the discharge openings and pipes, and wherein, due to the reduction in volume of the two chambers brought about by the movement of the two pairs of pistons towards each other, the exhausted thermal fluid is forcedly expelled.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
6/1/2021